DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/22 has been entered.
Claim Objections
Claim 8, along with claims 10-11, 14 and 16, dependent therefrom, is objected to because of the following informalities:  Claim 8 recites “wherein R is selected from the group consisting of alkyl chain, an arene group…”.  Placement of the article -an- prior to “alkyl” is advised for grammatical revision.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “wherein the hydrate inhibitor.”  Revision to -wherein the boronic hydrate inhibitor- is advised in order to provide for consistent claim terminology throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh et al. (US 2015/0075789).
With respect to independent claim 8, Singh et al. discloses a method comprising: providing a hydrate inhibitor composition (Applicant defines the composition as comprising two components, the boronic hydrate inhibitor of the chemical structure claimed and a carrier fluid and Singh et al. provides for each component, thereby providing for a hydrate inhibitor composition as claimed) comprising a boronic hydrate inhibitor (Applicant defines the boronic hydrate inhibitor according to the chemical formula below and Singh discloses such a chemical formula) and a carrier fluid ([0019], wherein water is disclosed; [0020], wherein additional fluids such as methanol, glycol, etc., are disclosed); and
injecting the hydrate inhibitor composition into a well or pipeline in an amount ([0048]), wherein the boronic hydrate inhibitor has the chemical structure as claimed ([0028]-[0029]).
Singh et al. discloses Applicant’s claimed composition components, a boronic acid corresponding to the structure instantly claimed and a carrier fluid.  Singh further discloses wherein the boronic acid is present in the overall treatment fluid in an amount in the range of 0.005-5% by weight of the treatment fluid ([0032]).  Although silent to explicitly stating “in an amount sufficient to prevent formation of agglomerates of hydrates,” the Examiner notes, the instant specification discloses wherein the boronic acid of the claimed structure/hydrate inhibitor is present in the hydrate inhibitor composition in an amount in the range of 20-90 weight percent, and, further, discloses wherein the amount of hydrate inhibitor composition that is injected is in a range of 0.1-7.5 weight percent based on the water content of the flowable mixture (instant specification [0042]).  As such, it is the position of the Office that in the instant application, the overall amount of boronic acid of the claimed chemical formula that is injected is injected is 20-90 weight percent of the 0.1-7.5 weight percent.  Therefore, when using an amount of the same boronic acid chemical structure instantly claimed by Applicant in an amount that overlaps portions of the range instantly claimed and disclosed by Applicant, it is the position of the Office such would be an amount “sufficient to prevent formation of agglomerates of hydrates” since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., as an amount “sufficient to prevent formation of agglomerates” are necessarily present.  If there is any difference between the boronic hydrate inhibitor of Singh et al. and that of the instant claims, the difference would have been minor and obvious.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.  
Additionally, the Examiner notes, instant independent claim 8 does not require an active step of preventing the formation of agglomerates of hydrates with the injected hydrate inhibitor composition; additionally, the well into which the composition is injected in claim 8 is not required to have hydrate forming components therein, and, as such, injection of the same composition, i.e., a boronic acid having/comprising the instantly claimed chemical structure, would thereby be in an amount sufficient to prevent the formation of agglomerates of hydrates at least when no hydrate forming components are present therein to form such agglomerates of hydrates.
With respect to dependent claim 10, Singh et al. discloses wherein the well or pipeline is a subsea well or pipeline ([0048]).
With respect to dependent claim 11, Singh et al. discloses wherein the carrier fluid is selected from the group as claimed ([0019], wherein water is disclosed; [0020], wherein additional fluids such as methanol, glycol, etc., are disclosed).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al..
With respect to dependent claim 14, Singh et al. discloses wherein the boronic hydrate inhibitor comprises a boronic acid, wherein R may include an alkyl group and R1 and R2 may be H ([0028]-[0029]).  Although silent to the inhibitor as comprising methyl butyl boronic acid specifically, given the structure disclosed by Singh et al., one having ordinary skill in the art would recognize the suitable options for R as providing for/including methyl butyl since such is a known option based on the suggestions given by Singh et al. and one having ordinary skill I the art would recognize which options are most suitable for use through routine experimentation and design choice.
With respect to dependent claim 16, Singh et al. discloses wherein the boronic acid is present in the overall treatment fluid in an amount in the range of 0.005-5% by weight of the treatment fluid ([0032]).  The Examiner notes, the instant specification although indicating wherein the “hydrate inhibitor” is present in the hydrate inhibitor composition in an amount in the range of 20-90 weight percent, discloses wherein the amount of hydrate inhibitor composition that is injected is in a range of 0.1-7.5 weight percent based on the water content of the flowable mixture (instant specification [0042]).  As such, it is the position of the Office that in the instant application, the overall amount of hydrate inhibitor that is injected is 20-90 weight percent of the 0.1-7.5 weight percent.  Therefore, based on the amount of boronic acid suggested by Singh et al., one having ordinary skill in the art would recognize an optimal amount thereof to inject based on the amount disclosed by Singh et al. since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed range as critical and it is unclear if any unexpected results are achieved by using such.  
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as previously set forth in the final office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the pending claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/13/22